DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroell D et al. (DE – 102013207796 A1, Examiner disclose English machined translation of description for rejection reference).
As per claim 1, Kroell discloses Transport e.g. Public Transport such as rail transport has fixing Unit that is Configured for local fixing of wagon by one of brake comprising:
a first mechanism (roller fixing device 20 with left braking 31, [0034], Fig: 1-5) including a first mechanism base (bottom part of structure 20, Fig: 1-5) defining a first cavity structured (stop wall 20 and guide rails 50 and 51, function as cavity, Fig: 1-5) to receive a rolling element (41, Fig: 1-5) of the rollable cart (40, Fig: 1-5) therein while the rolling element is in direct contact with the ground surface (fig: 1-5); and
a first mechanism blocking member (31, Fig: 1-5) operably coupled to the first mechanism base (Fig: 1-5) so as to be adjustably positionable to a closing position in which the first mechanism blocking member blocks a path of the rolling element out of the first cavity (Fig: 1-5), and also to an opening position in which the first mechanism blocking member does not block the path of the rolling element out of the first cavity (an adjustment device 60 is used to adjust the braking device 30 from the braking position shown in FIG. 1 to a release position in which the two front wheels 41 and 42 of the roller 40 are released connected to the braking device 30. In particular to the two braking elements 31 and 32, [0040], fig: 1-5).

As per claim 2, Kroell discloses wherein the base includes a first wall portion (21, Fig: 1-5), a second wall portion (50, Fig: 1-5) extending from the first wall portion, and a third wall portion (51, Fig: 1-5) extending from the first wall portion opposite the second wall portion (Fig: 1-5), wherein the first cavity resides between the first, second, and third wall portions (Fig: 1-5), and wherein the first mechanism blocking member (31, Fig: 1-5) is adjustably positionable to a closing position extending between the second wall portion and the third wall portion (an adjustment device 60 is used to adjust the braking device 30 from the braking position shown in FIG. 1 to a release position in which the two front wheels 41 and 42 of the roller 40 are released connected to the braking device 30. In particular to the two braking elements 31 and 32, [0040], fig: 1-5).

As per claim 3, Kroell discloses a first mechanism lever (31, Fig: 1-5) operably coupled to the base and to the first mechanism blocking member (Fig: 1-5), wherein the first mechanism lever is structured to be operable to move the first mechanism blocking member between the closing position and the opening position (Function of fixing unit, [0039] – [[0048], fig: 1-5).

As per claim 4, Kroell discloses a first mechanism blocking member guide (slot for braking device 30, Fig: 1-5), coupled to the first mechanism base (Fig: 1-5), wherein the first mechanism blocking member is structured to be slidable within the first mechanism blocking member guide to move the first mechanism blocking member between the closing position and the opening position responsive to operation of the first mechanism lever (Function of fixing unit, [0039] – [0048], fig: 1-5).

As per claim 5, Kroell discloses a second mechanism (roller fixing device 20 with left braking 32, [0034], Fig: 1-5) having a second mechanism base (bottom part of structure 20, Fig: 1-5) defining a second cavity structured (stop wall 20 and guide rails 50 and 51, function as cavity, Fig: 1-5) to receive another rolling element (42, Fig: 1-5) of the rollable cart (40, Fig: 1-5) therein while the other rolling element is in direct contact with the ground surface (Fig: 1-5); and
a second mechanism blocking member (32, Fig: 1-5) operably coupled to the second mechanism base (Fig: 1-5) so as to be adjustably positionable to a closing position in which the second mechanism blocking member blocks a path of the other rolling element out of the second cavity, and also to an opening position in which the second mechanism blocking member does not block the path of the other rolling element out of the second cavity (an adjustment device 60 is used to adjust the braking device 30 from the braking position shown in FIG. 1 to a release position in which the two front wheels 41 and 42 of the roller 40 are released connected to the braking device 30. In particular to the two braking elements 31 and 32, [0040], fig: 1-5).

As per claim 6, Kroell discloses wherein the second mechanism base includes a first wall portion (21, Fig: 1-5) and a second wall portion (50, Fig: 1-5) extending from the first wall portion (Fig: 1-5), wherein the second cavity resides between the first and second wall portions (Fig: 1-5), and wherein the second mechanism blocking member (32, Fig: 1-5) is adjustably positionable to a closing position extending from the second wall portion (an adjustment device 60 is used to adjust the braking device 30 from the braking position shown in FIG. 1 to a release position in which the two front wheels 41 and 42 of the roller 40 are released connected to the braking device 30. In particular to the two braking elements 31 and 32, [0040], fig: 1-5).

As per claim 7, Kroell discloses a second mechanism lever (32, Fig: 1-5) operably coupled to the second mechanism base and to the second mechanism blocking member (Fig: 1-5), wherein the second mechanism lever is structured to be operable to move the second mechanism blocking member between the closing position and the opening position (Function of fixing unit, [0039] – [0048], fig: 1-5).

As per claim 8, Kroell discloses a second mechanism blocking member guide (slot for braking device 30, Fig: 1-5) coupled to the second mechanism base (Fig: 1-5), wherein the second mechanism blocking member is structured to be slidable within the second mechanism blocking member guide to move the second mechanism blocking member between the closing position and the opening position responsive to operation of the second mechanism lever (Function of fixing unit, [0039] – [0048], fig: 1-5).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose wherein the first mechanism is coupled to the ground surface so as to be rotatable about a vertical axis passing through a first fixed location on the ground surface.
Claims 10 and 11 depend on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Levi (US – 9,539,951 B1),
B: Hobson (US – 7,736,104 B2),
C: Brooks et al. (US – 2013/0292214 A1),
D: Johnson et al. (US – 2012/0159768 A1),
E: Parks et al. (US – 2010/0171284 A1),
F: Brooks et al. (US – 2010/0170754 A1),
G: Fitzgerald et al. (US – 2008/0272565 A1),
H: Reeves et al. (US – 2007/0246496 A1),
I: Budd et al. (US – 2001/0055520 A1), and
J: Nakagiri Takahisa (CA – 2976552 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657